UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 21, 2010 GLOBAL AVIATION HOLDINGS INC. (Exact name of registrant as specified in charter) Delaware 000-52605 20-4222196 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 101 World Drive Peachtree City, Georgia (Address of principal executive offices / Zip Code) (770) 632-8000 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act. ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act. ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 8.01 Other Events. On December 21, 2010, Global Aviation Holdings Inc. issued a press release announcing completion of its offer to exchange up to $159,464,000 of 14% Senior Secured First Lien Notes due 2013 issued in August 2009 in a private placement. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. Exhibit 99.1 Press Release dated December 21, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GLOBAL AVIATION HOLDINGS INC. Dated: December 23, 2010 By: /s/ William A. Garrett William A. Garrett Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release dated December 21, 2010 4
